Case 0:20-cv-62202-AMC Document 126 Entered on FLSD Docket 01/29/2021 Page 1 of 19




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 0:20-cv-62202-CANNON/STRAUSS

   ADELHEID PIRLEIN

            Plaintiff,

   vs.

   ETHICON, INC. and
   JOHNSON & JOHNSON,

            Defendants.
                                      /

                         DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                AND MEMORANDUM IN SUPPORT

            Pursuant to Federal Rule of Civil Procedure 56(a), Local Rule 56.1, the Court’s Order

   permitting the filing of a renewed Motion for Summary Judgment (Doc. 108), and the Court’s

   Amended Scheduling Order (Doc. 123), Defendants Ethicon, Inc. and Johnson & Johnson move

   for summary judgment on all remaining claims asserted by Plaintiff Adelheid Pirlein.

            Summary judgment should be entered on any of the following grounds:

            First, all of Plaintiff’s remaining claims are barred by the four-year Florida statute of

   limitations. Plaintiff filed suit on August 6, 2012—meaning that if her claims accrued at any point

   before August 6, 2008 (four years earlier), the action is time-barred. Several record entries reveal

   that the action accrued before that date.

            Ms. Pirlein suffered from pelvic organ prolapse and stress urinary incontinence. On March

   19, 2008, her surgeon (Dr. Herman Epstein) implanted Ethicon’s Prolift and TVT-O devices,

   respectively, to treat those conditions. On May 5, 2008, Ms. Pirlein returned to Dr. Epstein with

   complaints of bleeding, which he attributed to exposure of the Prolift mesh—and by that date, Ms.




   010-9164-7450/1/AMERICAS
Case 0:20-cv-62202-AMC Document 126 Entered on FLSD Docket 01/29/2021 Page 2 of 19




   Pirlein understood that she had experienced an unanticipated, adverse event associated with the

   Prolift device. Thereafter, on July 14, 2008, Dr. Epstein observed that Ms. Pirlein presented with

   continued complaints of bleeding resulting from two areas of exposed mesh, and he recommended

   revision of the mesh. And on August 5, 2008, Dr. Epstein recorded in a History & Physical that

   Ms. Pirlein had been previously diagnosed with mesh exposure, continued to have bleeding, and

   that she was irritated and agitated with her continued complaints of vaginal bleeding. Further,

   Plaintiff’s sworn answers to interrogatories unequivocally state that Plaintiff attributed her asserted

   injuries to a defect in the mesh products by July 2008 at the latest, and in any event before she was

   evaluated for her second surgery on August 5, 2008. Any of the above events was sufficient to

   trigger the four-year limitations period under Florida law prior to the limitations cutoff. Plaintiff’s

   action is time-barred.

            Second, and in addition to the statute of limitations, certain individual claims are subject

   to summary judgment because they are not cognizable and/or fail for lack of evidence:

                Plaintiff’s claims for Common Law Fraud (Count VI), Fraudulent Concealment (Count

                 VII), Constructive Fraud (Count VIII), and Negligent Misrepresentation fail as a matter

                 of law because, under Florida’s learned intermediary doctrine, any representations were

                 made to Plaintiff’s prescribing physician—not to Plaintiff—and likewise, Plaintiff

                 could not have relied on any representations to her.

                Plaintiff’s claim for Negligent Infliction of Emotional Distress (Count X) fails for lack

                 of evidence.

                Plaintiff’s claim for Gross Negligence (Count XIV) fails because it is not a stand-alone,

                 cognizable claim under Florida law.




                                                       2
   010-9164-7450/1/AMERICAS
Case 0:20-cv-62202-AMC Document 126 Entered on FLSD Docket 01/29/2021 Page 3 of 19




            Third, also in addition to and independent of the other grounds, this case involves the

   implantation of two Ethicon products: both the Prolift and TVT-O. Plaintiff’s case-specific expert,

   however, offers no admissible opinion that an alleged defect in the TVT-O was the proximate cause

   of Plaintiff’s stated injuries. Accordingly, any claims related to the TVT-O device are subject to

   summary judgment.1

                              MEMORANDUM OF LAW AND ARGUMENT

   I.       APPLICABLE LAW

            A.       Summary judgment standard

                Summary judgment must be entered when there is no genuine issue of material fact and

    the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Matsushita Elec.

    Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587-88 (1986); Anderson v. Liberty Lobby,

    Inc., 477 U.S. 242, 252 (1986). As the Eleventh Circuit has explained, the district court must

    view the evidence in the light most favorable to the non-moving party,” but the ultimate standard

    is that there exists “no genuine issue of material fact.” 100079 Canada, Inc. v. Stiefel Labs., Inc.,

    596 F. App’x 744, 747 (11th Cir. 2014) (citing Liberty Lobby, 477 U.S. at 248)).

            B.       Choice of law

            This Court, sitting in diversity, applies the choice of law test of Florida, the forum state.

   Florida applies the “most significant relationship” test of Sections 145 and 146 of the Restatement

   (Second) of Conflicts of Law in personal injury actions. Bishop v. Fla. Specialty Paint Co., 389

   So. 2d 999, 1001 (Fla. 1980). Here, Plaintiff agrees that Florida has the most significant

   relationship to her claims, as she is currently a resident of Florida, was a resident of Florida at the


            1
              Should the Court grant Defendants’ forthcoming motions to exclude Plaintiff’s experts,
   summary judgment will be required based on the lack of general and/or specific causation—either
   of which is fatal to Plaintiff’s claims. See McClain v. Metabolife Int’l, Inc., 401 F.3d 1233, 1239
   (11th Cir. 2005); Guinn v. AstraZeneca Pharm. LP, 602 F.3d 1245, 1256 (11th Cir. 2010).
                                                      3
   010-9164-7450/1/AMERICAS
Case 0:20-cv-62202-AMC Document 126 Entered on FLSD Docket 01/29/2021 Page 4 of 19




   time of her implantation surgery and during the majority of her subsequent medical care and

   treatment, aside from a brief period of time in which she lived in Arizona. (Doc. 73 at 3-4).

   Accordingly, Florida law applies to Plaintiff’s substantive claims.

   II.      LAW & ANALYSIS

            A.       Plaintiff has stipulated that she is no longer pursuing certain claims.

            In the Response to Defendants’ Motion for Summary Judgment that was filed in the MDL

   (Doc. 73), Plaintiff stated that she is no longer pursuing certain claims; further, on January 13,

   2021, the parties filed a Joint Stipulation regarding the following counts that Plaintiff is no longer

   pursuing:

                    Count I: Negligence (as to Manufacturing Defect)

                    Count II: Strict Liability – Manufacturing Defect

                    Count IV: Strict Liability – Defective Product

                    Count XI: Breach of Express Warranty

                    Count XII: Breach of Implied Warranty

                    Count XIII: Violation of Consumer Protection Laws

                    Count XV: Unjust Enrichment

   (Doc. 119). Summary judgment should be entered on these counts.

            This leaves the following: Negligence (Count I, as to Failure to Warn and Design Defect),

   Strict Liability – Failure to Warn (Count III), Strict Liability – Design Defect (Count V), Common

   Law Fraud (Count VI), Constructive Fraud (Count VII), Negligent Misrepresentation (Count IX),

   Negligent Inflection of Emotional Distress (Count XII), and Gross Negligence (Count XIV)

   (“remaining claims”).




                                                      4
   010-9164-7450/1/AMERICAS
Case 0:20-cv-62202-AMC Document 126 Entered on FLSD Docket 01/29/2021 Page 5 of 19




            B.       All of Plaintiff’s remaining claims are barred by the four-year Florida statute
                     of limitations.

                     1.       Under Florida law, a claim accrues when plaintiff has notice of the
                              possible invasion of her legal rights, discoverable upon the exercise of
                              due diligence.

            Plaintiff’s remaining claims are subject to Florida’s four-year statute of limitations. See

   Fla. Stat. § 95.11(3)(a), (e), (j), (k), (p). The limitations period runs “from the date that the facts

   giving rise to the cause of action were discovered, or should have been discovered with the exercise

   of due diligence . . . .” Fla. Stat. Ann. § 95.031(2)(b).

            The Florida Supreme Court explained the operation of this standard in Univ. of Miami v.

   Bogorff, 583 So. 2d 1000, 1004 (Fla. 1991). In Bogorff, the plaintiffs filed suit when their minor

   child suffered personal injuries after ingestion of a leukemia drug, methotrexate. As to their claims

   against the drug manufacturer, the Florida Supreme Court held that the action was time-barred:

   “[b]y July 1972 the Bogorffs were clearly aware of Adam’s paralyzed and brain-damaged

   condition. They knew sometime in 1972 that the child had been treated with methotrexate. This is

   not a case where a drug was ingested and the alleged effects did not manifest themselves until

   years later. . . . Rather, in this case, the alleged effects of methotrexate manifested within months

   of Adam’s last treatment.” Bogorff, 583 So. 2d at 1004. The court acknowledged that the child’s

   condition:

            [M]ight not have been easily distinguishable from the effects of leukemia on his
            system. [Yet] [t]he knowledge required to commence the limitation period,
            however, does not rise to that of legal certainty. Plaintiffs need only have notice,
            through the exercise of reasonable diligence, of the possible invasion of their legal
            rights. . . . The Bogorffs were aware not only of a dramatic change in Adam's
            condition, but also of the possible involvement of methotrexate. Such knowledge
            is sufficient for accrual of their cause of action. Furthermore, because knowledge
            of the contents of accessible medical records is imputed, the Bogorffs had
            constructive knowledge of medical opinion that the drug may have contributed to
            the injury in 1977. In either event, the Bogorffs had sufficient knowledge, actual or
            imputed, to commence the limitation period more than four years prior to filing
            their complaint in December 1982.

                                                      5
   010-9164-7450/1/AMERICAS
Case 0:20-cv-62202-AMC Document 126 Entered on FLSD Docket 01/29/2021 Page 6 of 19




   Id. See also, e.g., Parcell v. Mentor Worldwide LLC, No. 8:16-CV-3507-T-27TGW, 2017 WL

   2462591, at *2 (M.D. Fla. June 6, 2017) (granting summary judgment; relying on the Florida

   Supreme Court’s ruling in Bogorff, and explaining that “[f]acts that give rise to a products liability

   action are deemed discoverable with the exercise of due diligence if a plaintiff knows that she

   suffered an injury and has enough information to determine there is a possible causal link between

   her injury and the defendant's product”).

            Further, “Florida law does not require that Plaintiff know the full extent of [her] injury.

   Plaintiff need only have notice of the possible invasion of [her] legal rights.” Doe v. Cutter

   Biological, 813 F. Supp. 1547, 1555 (M.D. Fla. 1993), aff’d, 16 F.3d 1231 (11th Cir. 1994), and

   aff’d, 66 F.3d 342 (11th Cir. 1995) (citing Bogorff, 583 So.2d 1000 (Fla.1991)). Nor is a medical

   diagnosis necessary for a cause of action to accrue and trigger the limitations period. Hecht v.

   R.J. Reynolds Tobacco Co., 710 F. App’x 794, 798 (11th Cir. 2017). Instead, a “cause of action

   accrues when the accumulated effects of the deleterious substance manifest themselves to the

   claimant in a way which supplies some evidence of a causal relationship to the manufactured

   product.” Id. (quoting Carter v. Brown & Williamson Tobacco Corp., 778 So. 2d 932, 934 (Fla.

   2000)). The plaintiff need not have actual knowledge of the causal relationship: it is sufficient

   “that the Plaintiff had information which would lead a reasonably careful person of the same

   age, mental capacity, intelligence, training, and experience to make inquiry through which he

   would surely learn certain facts . . . .” Id. at 801 (quoting Powell v. Radkins, 506 F.2d 763, 764

   n.2 (5th Cir. 1975)). As the district court explained in A.P. ex rel. Ferez v. GlaxoSmithKline, LLC,

   No. 13-23246-CIV, 2014 WL 3928522, at *2 (S.D. Fla. Aug. 12, 2014): “[c]ourts have interpreted

   this to mean “that the statute of limitations on a product liability action begins to run when a




                                                     6
   010-9164-7450/1/AMERICAS
Case 0:20-cv-62202-AMC Document 126 Entered on FLSD Docket 01/29/2021 Page 7 of 19




   plaintiff (1) knows that she was injured, and (2) has notice of a possible connection between her

   injury and the product at issue.”

            The MDL court, which governed the Ethicon pelvic mesh cases (including this one until

   remand) explained Florida law under this same standard: “‘[t]he knowledge required to

   commence the limitation period [ ] does not rise to that of legal certainty.’ Rather, a ‘[p]laintiff

   need only have notice of the possible invasion of his legal rights’ discoverable ‘upon the exercise

   of due diligence.’” In re Bos. Sci. Corp., Pelvic Repair Sys. Prod. Liab. Litig., No. 2:12-CV-5131,

   2015 WL 1405493, at *3 (S.D.W. Va. Mar. 26, 2015), aff’d sub nom. Fleming v. Bos. Sci. Corp.,

   627 F. App’x 231 (4th Cir. 2015) (internal citations omitted); Oliver v. Bos. Sci. Corp., No. 2:13-

   CV-01736, 2015 WL 5838506, at *3 (S.D. W. Va. Oct. 5, 2015). As the MDL Court explained,

   “to trigger the limitation period in product liability actions, Florida law only requires that a plaintiff

   be aware of her injuries following exposure to the alleged defective product. Critically, Florida

   law does not require a plaintiff to have awareness of the alleged negligent act.” Fleming, 2015

   WL 1405493, at *4 (internal quotations omitted), aff’d, 627 F. App’x 231 (4th Cir. 2015).

            The district court in Parcell ruled similarly, granting summary judgment in a case

   involving a pelvic mesh product under Florida’s statute of limitations. There, the record showed

   that the plaintiff “knew of the exposed mesh when she presented to Dr. Davila in June 2006 with

   symptoms of urine loss and vaginal discharge. Dr. Davila diagnosed her with ‘mesh erosion,

   ObTape.’ She underwent surgery in July 2006 to remove the ObTape. She knew of her distinct

   injury and the possible causal connection between her injury and her exposure to the ObTape by

   2006. Accordingly, the statute of limitations applicable to all of her claims against Defendant

   expired by the time she filed her Complaint in 2014.” Parcell, 2017 WL 2462591, at *2.




                                                       7
   010-9164-7450/1/AMERICAS
Case 0:20-cv-62202-AMC Document 126 Entered on FLSD Docket 01/29/2021 Page 8 of 19




            Another instructive decision is Whitty v. Covidien LP, No. 3:13-CV-1176-J-39PDB, 2015

   WL 13790808, at *3 (M.D. Fla. May 5, 2015), report and recommendation adopted, No. 3:13-

   CV-1176-J-39PDB, 2015 WL 13790806 (M.D. Fla. May 29, 2015). The district court granted

   summary judgment on the statute of limitations under Florida law where (1) the plaintiff knew she

   had undergone a hernia surgery involving the implantation of a mesh patch six months earlier;

   (2) she had experienced issues that prompted her to report “infected mesh”; (3) she obtained her

   doctor’s opinion that the mesh patch “appeared” infected; and (4) she had scheduled its removal.

   From those facts, the court held that the plaintiff had discovered, or should have discovered, her

   injury and its possible connection to the mesh patch to commence the limitations period. Id. (citing

   Bogorff, 583 So. 2d at 1004). The court found that the limitations period started on March 25,

   2009, requiring her to file a complaint by March 25, 2013—and because she did not file until one

   week later, on April 1, 2013, her claims were time-barred. Id.

            Other courts applying Florida’s statute of limitations are in accord. See also, e.g., In re

   Trasylol Prod. Liab. Litig., No. 08-80401, 2010 WL 6098570, at *8 (S.D. Fla. Mar. 8, 2010)

   (granting summary judgment under Florida statute of limitations and Bogorff; holding action time-

   barred where plaintiff filed her action more than four years after she had reason to suspect causal

   relationship between Trasylol and her renal failure); A.P. ex rel. Ferez v. GlaxoSmithKline, LLC,

   No. 13-23246-CIV, 2014 WL 3928522, at *3 (S.D. Fla. Aug. 12, 2014) (granting summary

   judgment under Florida law where plaintiff had actual and constructive knowledge of the possible

   invasion of her legal rights; applying Bogorff and finding that plaintiff’s “deposition testimony

   reveals that she also had actual knowledge of the invasion of her legal rights from the day A.P.

   was born. By her own admission, [she] suspected that Paxil was the cause of A.P’s condition

   almost immediately”) (citations omitted).



                                                     8
   010-9164-7450/1/AMERICAS
Case 0:20-cv-62202-AMC Document 126 Entered on FLSD Docket 01/29/2021 Page 9 of 19




                     2.       Plaintiff’s claims accrued by May 5, 2008, and no later than August 5,
                              2008, so Plaintiff cannot establish that her action was timely filed.

            The same conclusion—a finding that the action is time-barred—is warranted here, because

   Plaintiff’s claims accrued more than four years before she filed suit—i.e., before August 6, 2008.

            Plaintiff suffered from severe pelvic organ prolapse and stress urinary incontinence, and

   these conditions were negatively affecting her quality of life to the point that she wanted to undergo

   surgery. Joint Stmt. of Undisputed Facts (“JSUF”) ¶1-6; Defs.’ Stmt. of Material Facts (“SMF”)

   ¶1-7. To treat these conditions, on March 19, 2008, Plaintiff’s ob/gyn, Dr. Herman Epstein,

   implanted two Ethicon mesh products: the Prolift device (to treat Plaintiff’s pelvic organ prolapse)

   and the TVT-O (to treat her stress urinary incontinence). JSUF ¶8.

            After the implantation surgery, Plaintiff followed up with Dr. Epstein on May 5, 2008.

   JSUF ¶9; SMF ¶8. At the May 5, 2008, visit, she reported complaints of bleeding. SMF ¶9. Also

   at that visit, Dr. Epstein detected an exposure of the mesh. JSUF ¶10; SMF ¶9-10. More

   specifically, the mesh exposure was located in the mid-vaginal wall, and Plaintiff had bleeding

   which Dr. Epstein attributed to the mesh exposure. SMF ¶9-10. Dr. Epstein informed Plaintiff

   that her bleeding was attributable to the mesh exposure, SMF ¶10, and also told Plaintiff to return

   in six weeks to check the exposure—and that there would be a surgical procedure to trim down

   the exposure if necessary. JSUF ¶11. A short time later, on May 22, 2008, Plaintiff called Dr.

   Epstein’s office and reported that she was having a “problem with bleeding.” JSUF ¶12.

            Plaintiff understood by this time (i.e., by May 2008) that she had experienced an

   unanticipated adverse effect. SMF ¶13. As Dr. Epstein testified, potential surgery to treat a mesh

   exposure was not an intended outcome of the Prolift surgery. SMF ¶11-12 (testimony by Dr.

   Epstein that he believed erosions could be easily fixed with a clipping and use of estrogen, and




                                                     9
   010-9164-7450/1/AMERICAS
Case 0:20-cv-62202-AMC Document 126 Entered on FLSD Docket 01/29/2021 Page 10 of 19




   that no one from Ethicon told him that the risk of erosions would require more than just simple

   clipping).

            Thereafter, on July 14, 2008, Plaintiff had another follow-up visit with Dr. Epstein. JSUF

   ¶13; SMF ¶24. She was still experiencing exposure and bleeding, see JSUF ¶14, and she was

   distressed by the condition. SMF ¶14 (testimony by Dr. Epstein explaining that although the

   Prolift had worked to treat her pelvic organ prolapse and that the condition of her pelvic floor was

   “very good,” she was experiencing bleeding attributable to mesh exposures and this upset

   Plaintiff); Am. Pl. Fact Sheet, 6(b)-(d); see also Pirlein Dep. 96:1-97:18 (confirming her sworn

   interrogatory answers that she first experienced symptoms that she now relates to the defective

   mesh product “approximately five months after the initial surgery”); id. 98:14-23 (testifying that

   the reason she called the mesh “defective” was because it had to be removed after the exposure),

   98:24-99:18; 100:17-25; 103:8-18; 107:3-25 (confirming her sworn answers in the Plaintiff Fact

   Sheet that she was suffering from vaginal irritation and bleeding and was not able to have sexual

   intercourse).

            Dr. Epstein performed a physical examination and observed mesh exposures on both the

   anterior and posterior vaginal wall. JSUF ¶15. He informed Plaintiff that she had two mesh

   exposures, JSUF ¶15, SMF ¶15, which had worsened over the month. SMF ¶15.

            Because she was irritated by the bleeding from the mesh exposure, Plaintiff requested a

   surgical repair: she “didn’t like the idea that she had the bleeding, and she was distressed over

   that.” SMF ¶16 (testimony by Plaintiff that about five months after her mesh implantation surgery,

   she was irritated and aggravated and requested a surgical repair).

            Dr. Epstein performed a history & physical on August 5, 2008. SMF ¶17 (citing Med.

   Records,        Aug.       5,   2008:   Physician     Orders    for     History     &     Physical,



                                                    10
   010-9164-7450/1/AMERICAS
Case 0:20-cv-62202-AMC Document 126 Entered on FLSD Docket 01/29/2021 Page 11 of 19




   PIRLEINA_FLMCN_MDR00031; Surgical Sched. Form for outpatient “revision of mesh

   exposure,” Outpatient Servs. Preop. Instr., PIRLEINA_FLMCN_MDR00015; Med. Record,

   History & Physical, Aug. 5, 2008, PIRLEINA_FLMCN_MDR00006-7 (also identifying “Previous

   vaginal mesh suspension with exposure, not responding to outpatient management. The patient

   will have surgical repair of the above.”). Plaintiff understood this procedure would be to fix the

   exposed mesh. SMF ¶18.

            Dr. Epstein performed surgery to treat the mesh exposures from the Prolift on August 6,

   2008. JSUF ¶16..

            Specific to the July 14, 2008, follow-up visit, and the August 5, 2008, examinations the

   day before her August 6, 2008, surgical revision procedure, Plaintiff provided the following, sworn

   answers to interrogatories—all of which further demonstrate that she was on notice to trigger the

   limitations period at least by July 14, 2008, and in any event no later than August 5, 2008:


            b.       When is the first time you experienced symptoms of any of the bodily injuries you
                     claim in your lawsuit to have resulted from the pelvic mesh product(s)?

                     I began experiencing problems that I now relate as being caused by the
                     defective mesh product that was implanted approximately five months
                     after the initial surgery. At the time I thought the problems were related to
                     me personally, or perhaps caused by some other factor besides the mesh. I
                     had no reason to suspect the mesh to be defective and root cause of these
                     problems. In fact, I was told the mesh would fix the problems.

            c.       When did you first attribute these bodily injuries to the pelvic mesh product(s)?

                     When I had surgery in August of 2008. I was suffering from vaginal irritation
                     and bleeding and had developed different health issues that according to my
                     doctors in August of 2008, were caused by the exposed mesh.

            d.       To the best of your knowledge and recollection, please state approximately when
                     you first saw a health care provider for each of those bodily injuries you claim to
                     have experienced relating to the pelvic mesh product(s):




                                                      11
   010-9164-7450/1/AMERICAS
Case 0:20-cv-62202-AMC Document 126 Entered on FLSD Docket 01/29/2021 Page 12 of 19




                     After the mesh implant surgery on March 19, 2008, I recall experiencing some
                     initial post-surgery discomfort. However, my pain and suffering
                     progressively worsened sometime after I healed from the surgery and later
                     became so severe that I made an appointment to see Dr. Epstein for my
                     vaginal pain and bleeding approximately end of July 2008.

   SMF ¶14 (citing Am. Pl. Fact Sheet, Dec. 14, 2020, at 6(b)-(d) (emphasis added); Pirlein Dep.

   96:1-97:18, 98:14-23, 98:24-99:18, 100:17-25, 103:8-18, 207:3-25 (also testifying as to symptoms

   including irritation, vaginal bleeding, pain and problems with sexual intercourse “approximately

   five months after the initial surgery”)).

            The record thus shows that Plaintiff’s action accrued before August 6, 2008, and that she

   cannot establish her action was timely filed under tolling principles. The Eleventh Circuit’s

   decisions in Perryman v. Mentor Worldwide, LLC, 748 F. App’x 212 (11th Cir. 2018) and

   Eghnayem v. Boston Scientific Corp., 873 F.3d 1304, 1323 (11th Cir. 2017) further illustrate that

   summary judgment is appropriate here. In Perryman, the Eleventh Circuit determined that the

   Florida limitations period was not triggered where the plaintiff had a minimal procedure, having a

   portion of her mesh excised. And in Eghnayem, the plaintiff “[e]xhibit [ed] one new symptom”

   of urinary incontinence, which the court found was not so obviously unusual as to indisputably put

   the plaintiff on notice about her claim; incontinence, the court held, “is a more dramatic symptom

   than some, but judgment as a matter of law is a high standard, and it was not ‘patently clear’ or

   ‘obvious’” that the plaintiff’s single new symptom was “sufficiently distinct” from what “might

   be expected after vaginal surgery.” Eghnayem, 873 F.3d at 1324.

            Here, the record demonstrates that Plaintiff’s stated symptoms are quantitatively and

   qualitatively different than the plaintiffs’ conditions in Eghnayem and Perryman. Unlike those

   cases, Dr. Epstein testified that he did not anticipate that Plaintiff would need follow-up surgeries.

   See, e.g., SMF ¶11-13. Moreover, Plaintiff testified not only that she was experiencing problems



                                                    12
   010-9164-7450/1/AMERICAS
Case 0:20-cv-62202-AMC Document 126 Entered on FLSD Docket 01/29/2021 Page 13 of 19




   with continued bleeding for which she sought repeated medical treatment beginning in May 2008

   (see, e.g., JSUF ¶9-15; SMF ¶8-16), but that she was distressed at her continued bleeding—to the

   point where she sought surgical correction (see, e.g., SMF ¶14-16).

            The facts, here, point to one conclusion: before August 6, 2008 (i.e., four years before the

   Complaint was filed on August 6, 2012), Plaintiff had “enough information to determine there

   [was] a possible causal link between her injury and the defendant's product,” as the Florida

   Supreme Court articulated in Bogorff. Because Plaintiff failed to file suit within that four-year

   window of time, her action is subject to summary judgment.

            C.       In the alternative, individual claims are subject to summary judgment.

                     1.       Plaintiff’s fraud- and misrepresentation-based claims (Counts VI, VII,
                              VIII, IX) fail because, under the learned intermediary doctrine, any
                              representations by Ethicon were made only to the implanting surgeon,
                              Dr. Epstein, not to Plaintiff herself.

            Plaintiff asserts several claims sounding in fraud or misrepresentation: Common Law

   Fraud (Count VI), Fraudulent Concealment (Count VII), Constructive Fraud (Count VIII), and

   Negligent Misrepresentation (Count IX). These claims are not cognizable. As a matter of law

   under Florida’s “learned intermediary” doctrine, any representations were made only to the

   implanting surgeon—not to Plaintiff herself.

            The Florida Supreme Court recognizes the learned intermediary doctrine in cases where

   the product (here, a medical device) may only be prescribed and implanted by a licensed physician.

   See Felix v. Hoffmann-LaRoche, Inc., 540 So. 2d 102, 105 (Fla. 1989). In these cases, “a

   manufacturer of prescription drugs or products discharges its duty to warn by providing the

   physician with information about risks associated with those products.” E.g., Salinero v. Johnson

   & Johnson, 400 F. Supp. 3d 1334, 1345–46 (S.D. Fla. 2019) (citing, e.g., Felix, 540 So. 2d at 104).

   “Where the learned intermediary doctrine applies, ‘the duty to warn is directed to physicians rather


                                                     13
   010-9164-7450/1/AMERICAS
Case 0:20-cv-62202-AMC Document 126 Entered on FLSD Docket 01/29/2021 Page 14 of 19




   than patients,” because the “prescribing physician acts as an intermediary between the

   manufacturer and the consumer, weighing the potential benefits of a device against the dangers in

   deciding whether to recommend it to meet the patient's needs.” Id. (citing Felix, 540 So. 2d at

   104); Beale v. Biomet, Inc., 492 F. Supp. 2d 1360, 1371-73 (S.D. Fla. 2007) (under Florida law,

   the duty of the manufacturer of a prescription drug or device runs to the physician rather than the

   patient); Baker v. Danek Med., 35 F. Supp. 2d 875, 881 (N.D. Fla. 1998) (“manufacturers of

   prescription medical products have a duty only to warn physicians, rather than patients, of the risks

   associated with the use of a product”); Mubita v. Boston Sci. Corp., No. 2:13-CV-11955, 2015 WL

   5838515, at *4-5 (S.D. W. Va. Oct. 5, 2015) (applying Florida law).

            In light of the learned intermediary doctrine, Plaintiff’s claims of fraud and/or

   misrepresentation fail. I.e., Plaintiff did not receive, and could not have relied on, any alleged

   representations or misrepresentations from Ethicon. Instead, any representations by Ethicon were

   made to Dr. Epstein, the prescribing physician. And “[s]imilarly, the ultimate consumer of an

   alleged defective product cannot prove reliance on a misrepresentation of fact about which she has

   no knowledge.” See, e.g., Cruz v. Mylan, Inc., No. 8:09CV1106T17EAJ, 2010 WL 598688, at *3

   (M.D. Fla. Feb. 17, 2010). Given Florida’s recognition of the learned intermediary doctrine, any

   fraud- or misrepresentation-based claims are subject to summary judgment. And as the MDL

   Court and this Court have held, such claims are not independently cognizable because they are

   merely “re-packaged” failure to warn claims. Nunez v. Coloplast Corp., 461 F. Supp. 3d 1260,

   1267 (S.D. Fla. 2020) (citing Huskey v. Ethicon, Inc., 29 F. Supp. 3d 736, 741–43 (S.D.W. Va.

   2014), and Bellew v. Ethicon, Inc., 2014 WL 6886129, at *3–4 (S.D. W. Va. Nov. 24, 2014)). This

   is an additional and independently sufficient ground for summary judgment.




                                                    14
   010-9164-7450/1/AMERICAS
Case 0:20-cv-62202-AMC Document 126 Entered on FLSD Docket 01/29/2021 Page 15 of 19




            Further, Plaintiff’s claim of Constructive Fraud (Count VIII) fails. “Under Florida law,

   constructive fraud occurs ‘when a duty under a confidential or fiduciary relationship has been

   abused or where an unconscionable advantage has been taken.’” Am. Honda Motor Co. v.

   Motorcycle Info. Network, Inc., 390 F. Supp. 2d 1170, 1179 (M.D. Fla. 2005).                No such

   relationship has been (or could be) alleged, let alone proven, between Plaintiff and Ethicon. This

   claim is thus subject to summary judgment.

            Further, Plaintiff asserts a claim for “Fraudulent Concealment” (Count VII), but it was not

   pleaded as a stand-alone claim under Florida law in Plaintiffs’ Master Complaint in the MDL. See

   Exhibit 1: Pretrial Order No. 15, First Am. Master Long Form Compl., MDL No. 2327, available

   at https://www.wvsd.uscourts.gov/MDL/ethicon/orders.html, at ¶ 148-156. 2               Instead, any

   allegation of fraudulent concealment relates to the plaintiff’s burden to prove, through tolling, that

   her action was timely filed. See Mubita v. Bos. Sci. Corp., No. 2:13-CV-11955, 2015 WL

   5838515, at *5 (S.D.W. Va. Oct. 5, 2015) (granting summary judgment on claim for fraudulent

   concealment).

            On any of the above independent grounds, Plaintiff’s fraud-based claims and claim for

   negligent misrepresentation are subject to summary judgment.

                     2.       Plaintiff has no evidence for a Negligent Infliction of Emotional Distress
                              claim (Count X).

            Plaintiff asserted a claim for Negligent Infliction of Emotional Distress (Count X), but this

   claim is not cognizable here and would fail for lack of evidence anyway. Under Florida law, “the

   elements required to allege a cause of action for negligent infliction of emotional distress [are]:


            2
            It appears Plaintiffs in the MDL understood that Florida did not recognize the claim as
   an independent cause of action, as the Complaint does not include Florida in the list of states that
   “recognize such a cause of action.” See First Am. Master Long Form Compl. ¶149.


                                                      15
   010-9164-7450/1/AMERICAS
Case 0:20-cv-62202-AMC Document 126 Entered on FLSD Docket 01/29/2021 Page 16 of 19




   (1) the plaintiff must suffer a physical injury; (2) the plaintiff's physical injury must be caused by

   the psychological trauma; (3) the plaintiff must be involved in some way in the event causing the

   negligent injury to another; and (4) the plaintiff must have a close personal relationship to the

   directly injured person.” Zell v. Meek, 665 So. 2d 1048, 1054 (Fla. 1995), cited in Salinero v.

   Johnson & Johnson, 400 F. Supp. 3d 1334, 1353 (S.D. Fla. 2019). “Generally, Florida follows the

   ‘impact rule,’ which provides that before a plaintiff can recover damages for emotional distress

   caused by the negligence of another, the emotional distress suffered must flow from physical

   injuries the plaintiff sustained in an impact.’” Id. “To prevail, “the physical injury must be caused

   by the psychological trauma.” Id. (citations omitted).

            As Judge Ungaro ruled in Salinero, such claim is subject to summary judgment where the

   plaintiff “may have suffered various physical injuries (such as her fistula), but her physical injuries

   allegedly were caused by defective [ ] Mesh, not by psychological trauma.” Salinero, 400 F. Supp.

   3d at 1353. See also Nunez v. Coloplast Corp., 461 F. Supp. 3d 1260, 1268 (S.D. Fla. 2020)

   (granting summary judgment, and explaining that “[t]he Court agrees with the Salinero analysis

   and finds it applies here, as well. Plaintiff's physical injuries stem directly from the allegedly

   defective product—the Altis implants. This is the entire basis of Plaintiff's claims. In fact,

   Plaintiff's emotional distress from this ordeal was caused by the trauma from any physical injuries

   related to the allegedly defective product. This, of course, is the opposite of an NIED claim.

   Simply, there is no proof, nor any allegation much less, that her alleged emotional distress caused

   the physical injuries.”). The same factual setting is present here; Plaintiff claims that she suffered

   various physical injuries from the Prolift and TVT-O devices (see Am. Pl. Fact Sheet, at 7)—not

   by psychological trauma. This claim is subject to summary judgment.




                                                     16
   010-9164-7450/1/AMERICAS
Case 0:20-cv-62202-AMC Document 126 Entered on FLSD Docket 01/29/2021 Page 17 of 19




                     3.       Gross negligence (Count XIV) is not a cognizable, stand-alone claim.

            Under Florida law, “gross negligence is a heightened standard of proof to receive punitive

   damages under Florida law and not a stand-alone claim.” Exhibit 2: Smith v. Ethicon, Inc., Case

   No. 4:20-cv-00394 (N.D. Fla. Dec. 28, 2020) (citing Johns-Manville Sales Corp. v. Janssens, 463

   So. 2d 242, 247 (Fla. 1st DCA 1984) and dismissing claim for “gross negligence” in pelvic mesh

   case under Florida law). Plaintiff’s claim for Gross Negligence (Count XIV) should be dismissed.

            D.       Any claims based on the TVT-O device are subject to summary judgment.

            Finally, any claims related to the TVT-O (as opposed to Prolift) product should be

   dismissed. Plaintiff lacks any proof that there was an alleged defect in the TVT-O that was capable

   of causing the asserted injuries (general causation)—in fact, Plaintiff’s expert (Dr. Zipper) never

   prepared in this case (or any other case in the MDL) addressing general causation for the TVT-O

   device. Nor has he identified any specific defect in the TVT-O that did, in fact, cause Plaintiff’s

   stated injuries (specific causation). See SMF ¶19-20 (citing Dr. Epstein, who testified that he never

   saw any reason to remove any part of the TVT-O, and the deposition testimony of Jaime

   Sepulveda, M.D., who confirmed there was no exposure of TVT-O; the exposure was only from

   the Prolift)..

            Without the requisite expert testimony establishing both general and specific causation for

   the TVT-O device, any claims related to that product are subject to summary judgment. See, e.g.,

   Rink v. Cheminova, Inc., 400 F.3d 1286, 1295-96 (11th Cir. 2005) (affirming exclusion of

   plaintiffs’ experts under Daubert and explaining that because plaintiffs “failed to make a sufficient

   showing for an element on which they had the burden of proof, the district court properly granted

   summary judgment”).3


            3
          The Fourth Circuit and other district courts in remanded pelvic mesh cases have entered
   summary judgment where the plaintiff’s designated case-specific expert failed to connect a
                                                     17
   010-9164-7450/1/AMERICAS
Case 0:20-cv-62202-AMC Document 126 Entered on FLSD Docket 01/29/2021 Page 18 of 19




   III.     CONCLUSION

            Based on the foregoing, Defendants respectfully request that the Court enter summary

   judgment on all remaining claims and dismiss this action with prejudice. Defendants pray for all

   other relief to which they are entitled.

   Dated: January 29, 2021                              Respectfully submitted,

                                                        /s/ Amanda E. Preston
                                                        Andrew R. Kruppa
                                                        Florida Bar No. 63958
                                                        Amanda E. Preston
                                                        Florida Bar No. 123652
                                                        SQUIRE PATTON BOGGS (US) LLP
                                                        200 South Biscayne Blvd., Suite 4700
                                                        Miami, FL 33131
                                                        Telephone: (305) 577-7000
                                                        Facsimile: (305) 577-7001
                                                        Email: andrew.kruppa@squirepb.com
                                                        Email: amanda.preston@squirepb.com
                                                        Counsel for Ethicon, Inc., and
                                                        Johnson & Johnson


   specific defect in the product(s) to the asserted injuries. Lewis v. Johnson & Johnson, 601 Fed.
   App’x 205, 211 (4th Cir. 2015) (affirming district court’s entry of directed verdict for Ethicon
   where expert testified the presence of the TVT caused plaintiff's pain, but did not testify that a
   defect in the TVT caused her pain); Abt v. Ethicon, Inc., No. 1:20-CV-0047 SRC, 2020 WL
   4887022 (E.D. Mo. Aug. 20, 2020); Nix v. Ethicon, Inc., No. 1:19-CV-04896-SCJ, 2020 WL
   5525172, at *3–4 (N.D. Ga. Sept. 14, 2020) (granting summary judgment in Ethicon’s favor on
   where “Plaintiffs’ sole expert, Dr. Daucher, offers no analysis of the design of TVT-O or any
   opinion on what alleged defect caused Ms. Nix’s injuries. Thus, because Plaintiffs’ only case-
   specific expert has failed to connect Ms. Nix's stated injuries to an actual defect in the design of
   the TVT-O, their design defect claims . . . fail as a matter of law.”) (internal citations omitted);
   Lynch v. Ethicon, Inc., No. 2:20-cv-00217-SMJ, 2020 WL 5733184 (E.D. Wash. Sept. 24, 2020)
   (granting Ethicon’s motion for summary judgment where the plaintiff’s “experts have not opined
   that a design defect in Defendants’ Mesh Products caused her injuries. Dr. Veronikis has opined
   that the design defects in the Mesh Products can cause an “intense inflammatory response.” And
   Dr. Bailey opined that an inflammatory response was responsible for Lynch’s pain. But without
   an expert opinion asserting a causal link between the general design defects identified by Dr.
   Veronikis and Lynch's injuries, Lynch has not established a genuine issue of material fact.”)
   (emphasis in original); Lampron v. Johnson & Johnson, No. 20-CV-317-JD, 2020 WL 3452150
   at *4 (D. N.H. June 24, 2020) (granting summary judgment to defendants where expert did not
   identify a design defect in the mesh product that caused plaintiff's complications).


                                                   18
   010-9164-7450/1/AMERICAS
Case 0:20-cv-62202-AMC Document 126 Entered on FLSD Docket 01/29/2021 Page 19 of 19




                                   CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on January 29, 2021 I electronically filed the foregoing with

   the Clerk of the Court by using the CM/ECF system, which will send a Notice of Electronic Filing

   to all counsel of record that are registered with the Court’s CM/ECF system.


                                               /s/ Amanda E. Preston
                                               Amanda E. Preston




                                                  19
   010-9164-7450/1/AMERICAS
